DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a light receiving unit, a data storage unit, a controlling and processing unit; a reference trend line generating unit, being configured for generating a reference trend line based on a plurality of reference intensity data and a plurality of reference power data; 
a first trend line generating unit, being configured for applying a first linear regression process to the plurality of real intensity data and the plurality of real power data so as to produce a first linear regression graph, thereby adding the reference trend line in the first linear regression graph; a second trend line generating unit, being configured to select a plurality of first intensity data and a plurality of first power data from the first linear regression graph, and then to apply a second linear regression process to the plurality of first intensity data and the plurality of first power data for producing a second linear regression graph with a first trend line; wherein each of the selected first intensity data has a first residual value smaller than a threshold value, and the respective first residual value being determined by correspondingly comparing the respective reference intensity data with the respective reference intensity data; a third trend line generating unit, being configured to select a plurality of second intensity data and a plurality of second power data from the first linear regression graph, and subsequently apply a third linear regression process to the plurality of second intensity data and the plurality of second power data for  each of the selected second intensity data has a second residual value greater than the threshold value, and the respective second residual value being determined by correspondingly comparing the respective reference intensity data with the respective reference intensity data; and a trend lines integrating unit, being configured to produce a fourth linear regression graph using the plurality of real intensity data, the plurality of real power data, the first trend line, and the second trend line; wherein the fourth linear regression graph has a predict trend line that is constituted by the first trend line and the second trend line in claim 10; a laser power calculating unit in claim 11; and a data transmission unit in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generate a reference trend line based on a plurality of reference intensity data and a plurality of reference power data, wherein the reference trend line has a coefficient of determination that is equal to 1; configuring the controlling and processing device to apply a first linear regression process to the plurality of real intensity data and the plurality of real power data for producing a first linear regression graph, thereby adding the reference trend line in the first linear regression graph; configuring the controlling and processing device to select a plurality of first intensity data and a plurality of first power data from the first linear regression graph, and subsequently to apply a second linear regression process to the plurality of first intensity data and the plurality of first power data for producing a second linear regression graph with a first trend line; wherein each of the selected first intensity data has a first residual value smaller than a threshold value, and the respective first intensity data being determined by correspondingly comparing the respective reference intensity data with the reference trend line as well as that the residual value being smaller than the threshold value; configuring the controlling and processing device to select a plurality of second intensity data and a plurality of second power data from the first linear regression graph, and subsequently to apply a third linear regression process to the plurality of second intensity data and the plurality of second power data for producing a third linear regression graph; wherein each of the selected second intensity data has a second residual value greater than the threshold value, and the respective second intensity data being determined by correspondingly comparing the respective reference intensity data with the reference trend line as well as that the residual value being greater than the threshold value; and configuring the controlling and processing device to produce a fourth linear regression graph using the plurality of real intensity data, the 


Claims 3-4 and 11-12 further defines the additional elements.  However, the recited elements read as generic computer components or elements related to data gathering, without providing significantly more or integrating the abstract ideas into a practical application.

Claims 5 and 13 further defined the generically claimed computer elements, i.e. units, without providing significantly more or integrating the abstract idea into a practical application.

Claims 6 and 14 further defines a display unit, HMI, and a data transmission unit, which all read as generic computer elements, and does not provide significantly more or integrate the abstract ideas into a practical application.

Claims 7 and 15 further defines the storage unit without providing significantly more or integrate the abstract ideas into a practical application.

Claims 8 and 16 further defines the data transmission unit without providing significantly more or integrate the abstract ideas into a practical application.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhai et al. (7,411,688) which discloses a calibration of a laser instrument;
Fu et al. (Calibration Methods of Laser-Induced Breakdown Spectroscopy) which discloses calibration methods; and
Mallick et al. (Least Square based Parabolic Regression to determine Calibration Constant in Measurement) which discloses a mathematical approach to calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853